Case 12-30580        Doc 58     Filed 12/31/18     Entered 12/31/18 16:58:22          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 30580
         Kimberlee A Rupert

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/31/2012.

         2) The plan was confirmed on 11/05/2012.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/30/2013, 01/08/2014, 01/09/2015, 04/16/2015, 10/02/2015, 10/08/2018.

         5) The case was Completed on 10/30/2018.

         6) Number of months from filing to last payment: 75.

         7) Number of months case was pending: 77.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $14,872.80.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-30580            Doc 58    Filed 12/31/18    Entered 12/31/18 16:58:22                 Desc         Page 2
                                                    of 4



 Receipts:

          Total paid by or on behalf of the debtor              $27,776.70
          Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                     $27,776.70


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,145.51
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,145.51

 Attorney fees paid and disclosed by debtor:                   $500.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Alliant Credit Union              Secured        4,543.00       4,417.25         4,417.25           0.00       0.00
 American InfoSource LP as Agent   Unsecured      1,112.00       1,118.16         1,118.16      1,118.16        0.00
 Bank Of America                   Unsecured      2,400.00            NA               NA            0.00       0.00
 Bayview Loan Servicing LLC        Unsecured         400.00           NA               NA            0.00       0.00
 Capital One Card Center           Unsecured      1,285.00            NA               NA            0.00       0.00
 Cash Jar                          Unsecured         372.00           NA               NA            0.00       0.00
 CashCall Inc                      Unsecured      1,488.00       2,267.59         2,267.59      2,267.59        0.00
 Cavalry Portfolio Services LLC    Unsecured         729.00        733.26           733.26        733.26        0.00
 CCR Services                      Unsecured         200.00           NA               NA            0.00       0.00
 City Of Chicago Dept Of Revenue   Unsecured         243.00        292.80           292.80        292.80        0.00
 Cook County Treasurer             Secured             0.00           NA               NA            0.00       0.00
 Credit Management Lp              Unsecured         450.00           NA               NA            0.00       0.00
 Fifth Third Bank                  Unsecured      2,300.00            NA               NA            0.00       0.00
 Galway Financial Services LLC     Unsecured            NA         810.00           810.00        810.00        0.00
 GCN My Incomne                    Unsecured         400.00           NA               NA            0.00       0.00
 Great Plains Lending              Unsecured         300.00           NA               NA            0.00       0.00
 HSBC                              Unsecured         536.69           NA               NA            0.00       0.00
 Internal Revenue Service          Priority      11,305.99       2,376.68         2,376.68      2,376.68        0.00
 Internal Revenue Service          Unsecured            NA     10,894.02        10,894.02      10,894.02        0.00
 Jefferson Capital Systems LLC     Unsecured         926.93        926.93           926.93        926.93        0.00
 JNR                               Unsecured         200.00           NA               NA            0.00       0.00
 JRSI INC                          Unsecured      1,235.16            NA               NA            0.00       0.00
 Lakota Cash Advance               Unsecured         400.00        420.00           420.00        420.00        0.00
 Lths Recov                        Unsecured         883.00           NA               NA            0.00       0.00
 My Payday Advance                 Unsecured         500.00           NA               NA            0.00       0.00
 Payday Loan Store                 Unsecured      2,400.00       2,493.64         2,493.64      2,493.64        0.00
 Premier Bankcard                  Unsecured         346.00        346.59           346.59        346.59        0.00
 Resurgent Capital Services        Unsecured      1,184.00         951.52           951.52        951.52        0.00
 Santander Consumer USA            Secured        4,593.00       4,673.16         4,673.16           0.00       0.00
 Sure Advance                      Unsecured         400.00           NA               NA            0.00       0.00
 T Mobile USA                      Unsecured      1,360.95            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-30580             Doc 58   Filed 12/31/18    Entered 12/31/18 16:58:22               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim        Claim       Principal       Int.
 Name                                 Class    Scheduled        Asserted     Allowed        Paid          Paid
 United States Dept Of Education   Unsecured     14,370.00       15,506.46    15,506.46           0.00        0.00
 Western Sky Financial             Unsecured      1,500.00              NA           NA           0.00        0.00
 WFNNB/New York & Company          Unsecured         150.00             NA           NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal               Interest
                                                               Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00              $0.00                $0.00
       Mortgage Arrearage                                         $0.00              $0.00                $0.00
       Debt Secured by Vehicle                                $9,090.41              $0.00                $0.00
       All Other Secured                                          $0.00              $0.00                $0.00
 TOTAL SECURED:                                               $9,090.41              $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00             $0.00                 $0.00
        Domestic Support Ongoing                                  $0.00             $0.00                 $0.00
        All Other Priority                                    $2,376.68         $2,376.68                 $0.00
 TOTAL PRIORITY:                                              $2,376.68         $2,376.68                 $0.00

 GENERAL UNSECURED PAYMENTS:                              $36,760.97          $21,254.51                  $0.00


 Disbursements:

           Expenses of Administration                             $4,145.51
           Disbursements to Creditors                            $23,631.19

 TOTAL DISBURSEMENTS :                                                                          $27,776.70




UST Form 101-13-FR-S (9/1/2009)
Case 12-30580        Doc 58      Filed 12/31/18     Entered 12/31/18 16:58:22            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
